[Cite as Quinn v. Ohio State Hwy. Patrol, 2009-Ohio-6075.]

                                                        Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




AARON M. QUINN

       Plaintiff

       v.

THE OHIO STATE HIGHWAY PATROL

       Defendant
       Case No. 2007-05474

Judge Joseph T. Clark

ENTRY GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT




        {¶ 1} On August 11, 2009, defendant filed a motion for summary judgment
pursuant to Civ.R. 56(C). On August 24, 2009, plaintiff filed a response. On September
29, 2009, the court held an oral hearing on the motion.
        {¶ 2} Civ.R. 56(C) states, in part, as follows:
        {¶ 3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Gilbert v. Summit County, 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
Case No. 2007-05474                           -2-                                ENTRY

United, Inc. (1977), 50 Ohio St.2d 317.
       {¶ 4} Plaintiff was employed by defendant as a sergeant and his duties included
assignments in a Ford Crown Victoria patrol car. Plaintiff asserts that the interior of the
patrol car that was assigned to him was reconfigured such that the installation of a
protective cage and an overhead shotgun rack reduced the headroom in the front of the
vehicle. Plaintiff, who is six feet, ten inches tall, avers that the modifications to his
assigned vehicle restricted his movement and prevented him from sitting in an upright
position while on patrol. Plaintiff sought treatment from a chiropractor after he began to
experience pain in his neck and back which he attributed to the confining conditions of
the patrol car. In October 2005, plaintiff requested that modifications to the vehicle be
made as an accommodation for his “disability.” Plaintiff alleges that defendant failed to
accommodate such disability, which resulted in the termination of his employment by
involuntary disability retirement.
       {¶ 5} Defendant asserts that plaintiff’s claim is precluded by the doctrine of res
judicata, based upon the outcome of a case that plaintiff filed in federal court under the
Americans with Disabilities Act, 42 U.S.C. Section 12101 et seq. (ADA).
       {¶ 6} Under the doctrine of res judicata, “[a] valid, final judgment rendered upon
the merits bars all subsequent actions based upon any claim arising out of the
transaction or occurrence that was the subject matter of the previous action.” Grava v.
Parkman Twp., 73 Ohio St.3d 379, 1995-Ohio-331, syllabus. “[O]nce [a] jurisdictional
issue has been fully litigated and determined by a court that has authority to pass upon
the issue, said determination is res judicata in a collateral action and can only be
attacked directly by appeal.”        Citicasters Co. v. Stop 26-Riverbend, Inc., 147 Ohio
App.3d 531, 2002-Ohio-2286, ¶33, quoting Squires v. Squires (1983), 12 Ohio App.3d
138, 141.
       {¶ 7} Defendant has attached to its motion a copy of both the complaint that
plaintiff filed in federal court and the accompanying opinion in Case No. 2:07-CV-00187-
Case No. 2007-05474                         -3-                                     ENTRY

NMK, which addressed the disability discrimination claim alleged by plaintiff in that
case.    The federal court entered summary judgment against plaintiff on that claim,
finding that plaintiff failed to establish a prima facie case of disability discrimination
under the ADA. Quinn v. Ohio State Highway Patrol (Sept. 25, 2008), S.D. Ohio No.
2:07-CV-00187-NMK.
        {¶ 8} It was stated in Canady v. Rekau & Rekau, Inc., Franklin App. No. 09AP-
32, 2009-Ohio-4974, ¶32 that:
        {¶ 9} “Given the similarity between the ADA and Ohio disability discrimination
law, Ohio courts look to regulations and cases interpreting the federal act when deciding
cases including both federal and state disability discrimination claims.”
        {¶ 10} In his response to defendant’s motion, plaintiff asserts that the federal
court failed to correctly address all of the factual and legal issues presented by his
disability claim.   However, whether plaintiff’s original action explored all possible
theories of relief is not relevant. “It has long been the law of Ohio that ‘an existing final
judgment or decree between the parties to litigation is conclusive as to all claims which
were or might have been litigated in a first lawsuit.’ * * * The doctrine of res judicata
requires a plaintiff to present every ground for relief in the first action, or be forever
barred from asserting it.” Natl. Amusements, Inc. v. Springdale (1990), 53 Ohio St.3d
60, 62, quoting Rogers v. Whitehall (1986), 25 Ohio St.3d 67, 69.
        {¶ 11} Furthermore, the doctrine of res judicata “‘applies to extinguish a claim by
the plaintiff against the defendant even though the plaintiff is prepared in the second
action (1) To present evidence or grounds or theories of the case not presented in the
first action, or (2) To seek remedies or forms of relief not demanded in the first action.’”
Grava, supra, at 383, quoting 1 Restatement of the Law 2d, Judgments (1982) 209,
Section 25.
        {¶ 12} Upon review, the court finds that the facts alleged in plaintiff’s complaint
arise out of the occurrence that was the subject matter of the case which he filed in
federal court. Accordingly, the court finds that the doctrine of res judicata bars plaintiff’s
Case No. 2007-05474                        -4-                                   ENTRY

claims in this case. Consequently, there are no genuine issues of material fact and
defendant is entitled to judgment as a matter of law. Defendant’s motion for summary
judgment is GRANTED and judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.



                                          _____________________________________
                                          JOSEPH T. CLARK
                                          Judge

cc:


Naomi H. Maletz                             Aaron M. Quinn
Susan M. Sullivan                           13 Pleasantview Drive
Assistant Attorneys General                 Jackson, Ohio 45640
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130

AMR/cmd
Filed November 3, 2009
To S.C. reporter November 17, 2009